In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00048-CR



        JASON CLEDIS MORGASON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 47707-B




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                     ORDER

            Appellant Jason Cledis Morgason was convicted of possession of a controlled substance

and, after enhancement, was sentenced to ten years’ imprisonment. Morgason has appealed from

that conviction and the resulting sentence. On July 25, 2019, Morgason’s court-appointed

appellate counsel, Lew Dunn, filed an Anders 1 brief, and on August 2, 2019, Morgason filed a pro

se motion for access to the appellate record for purposes of preparing a response to his counsel’s

Anders brief. Under Kelly v. State, 2 we are required to enter an order specifying the procedure to

be followed to ensure Morgason’s access to the record.

            Dunn advised this Court that on August 6, 2019, he mailed a complete paper copy of the

appellate record to Morgason. The record also contains a digitally recorded exhibit. We hereby

instruct our clerk to forward a copy of the digitally recorded exhibit to Morgason, care of Samuel

Ramirez, Lynaugh Unit, 1098 S. Highway 2037, Fort Stockton, Texas 79735. Allowing fifteen

days for the complete record to be delivered to Morgason and giving Morgason thirty days to

prepare his pro se response, we hereby set September 23, 2019, as the deadline for Morgason to

file his pro se response to his counsel’s Anders brief.

            IT IS SO ORDERED.

                                                           BY THE COURT

DATE:               August 7, 2019




1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).

                                                          2